Citation Nr: 0105006	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction of the veteran's chronic hepatitis 
with fatigue from a 10 percent rating to a zero percent 
rating effective November 1, 2000 was proper.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic hepatitis from March 3, 1994 to November 1, 2000.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from October 1990 to July 
1991 and had periods of active duty for training and inactive 
duty for training during the period from July 1989 to July 
1992.

The matter as to entitlement to an evaluation in excess of 10 
percent for chronic hepatitis comes to the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and assigned a 10 percent 
evaluation from March 3, 1994.  The matter that relates to 
entitlement to individual unemployability comes to the Board 
from a March 1996 rating decision by the VA RO that denied 
the same.  The matter as to whether the reduction was proper 
for the veteran's chronic hepatitis arises from an August 
2000 rating decision.  

In December 1996, through the veteran's representative, the 
veteran withdrew her request for a hearing before a Member of 
the Board and requested a local RO hearing in its place, 
which was accomplished in August 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  A reduction of the disability rating for chronic 
hepatitis with fatigue from 10 percent to zero percent was 
accomplished in an August 2000 rating decision, effective 
November 1, 2000.  The rating reduction did not result in a 
reduction or discontinuance of compensation payments being 
made at that time.

3.  The 1999 VA examination upon which the rating reduction 
was based was as full and complete as the March 1995 rating 
decision upon which the 10 percent evaluation was originally 
assigned.
4.  Improvement in the veteran's service-connected chronic 
hepatitis with fatigue was demonstrated by a preponderance of 
the evidence at the time of the August 2000 rating decision 
reducing the evaluation for that disability.

5.  From March 3, 1994 to November 1, 2000, the veteran's 
chronic hepatitis with fatigue was no more than mildly 
symptomatic without evidence of liver damage.

6.  The veteran's service-connected migraine headache 
disability is sufficient to preclude her participation in all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the reduction of the 10 percent rating 
for the veteran's chronic hepatitis with fatigue from 
November 1, 2000 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.114, Diagnostic 
Code 7345 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chronic hepatitis with fatigue from March 3, 1994 
to November 1, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).

3.  The veteran's service-connected disability does render 
her individually unemployable.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for chronic severe headaches and chronic 
hepatitis with fatigue was granted in an August 1995 rating 
decision and assigned a 30 percent and 10 percent rating 
respectively effective March 3, 1994, the date the veteran's 
claim was received.  At that time, the RO based its decision 
on the veteran's service medical records and VA examination 
conducted in March 1995.  In service, the veteran was 
hospitalized for prolonged periods of time for intractable 
migraine headaches, which rendered the veteran incapable of 
functioning.  The veteran also had periods of blackouts and 
pseudoseizures.  Further, the veteran was treated for 
hepatitis with fatigue in service.  No liver damage was 
sustained.  

Private hospitalization records extending from March to April 
1992 disclose final diagnoses of migraines, chronic tension 
headaches, and a history of hepatitis encephalitis.  

VA clinical record dated in October 1994 revealed non 
hepatitis A or hepatitis B.  On examination of the abdomen, 
the examiner noted no splenomegaly and no tenderness to 
palpation.  

On VA examination in March 1995, the examiner noted the 
veteran's complaints of chronic fatigue.  The diagnosis 
rendered was status post hepatitis with no residuals.  The 
veteran reported at that time that since 1980, her liver 
enzymes had been normal and she was diagnosed as having 
hepatitis, undifferentiated.  On examination, there was no 
hepatosplenomegaly or ascites; there was marked tenderness in 
the right hypochondrium.  The veteran's headaches were 
described as chronic often incapacitating accompanied by 
fatigue.  

An October 1995 nurse's statement revealed that the veteran 
was on leave of absence from her job due to her medical 
problems, which included chronic migraine headaches as a 
result of hepatitis.   
An August 1996 VA examiner's statement is of record that 
discloses the veteran's history of migraines and treatment.  
The examiner noted that due to the veteran's multiple 
problems, she was unable to work in her profession as a 
registered nurse.  Essentially, the examiner noted that the 
veteran was housebound and had no stamina or ability to 
concentrate.  In the list of the disabilities that prevented 
the veteran from maintaining any meaningful employment are 
migraine cephalgia and non differentiated hepatitis.  

In a private physician's statement dated in August 1996, the 
physician remarked that it was unreasonable to expect that 
the veteran could function in her capacity as a registered 
nurse, given the degree of her impairment.  The physician 
concluded that the veteran was totally and permanently 
disabled.  

VA examination in November 1996 related to neurological 
problems disclosed the veteran's history of chronic migraines 
and chronic hepatitis.  Noted is that symptoms of the 
veteran's headaches included photophobia and total body pain, 
with symptoms lasting for as much as an entire day.  The 
examiner noted that the veteran had been unable to work for 
more than two years due to her daily headaches and other pain 
associated with non service-connected disabilities.  The 
examiner noted the predominant disability appeared to be the 
headaches.  During attacks, the veteran reported that she was 
unable to carry out any normal activities of daily living.  
Overall, the examiner noted that headaches occurred daily, 
involved the entire head and face, and affected the veteran's 
ability to function.  

As to any residuals of hepatitis, the examiner noted no 
hepatomegaly, jaundice, or splenomegaly.  With respect to the 
fatigue experienced by the veteran, the examiner noted that 
prior to bouts of hepatitis, the veteran was able to work 
full time as a nurse.  After the hepatitis, the examiner 
noted that the veteran was no longer able to function as a 
nurse due to fatigue and headaches.  Although there were some 
issues with respect to psychiatric disorders that the 
examiner stated could attribute to the fatigue, the examiner 
confirmed that fatigue was at least temporarily related to 
the prior episodes of hepatitis.  

VA examination in December 1996 disclosed that upon a review 
of the veteran's claims folder, the veteran had a history of 
hepatitis in 1990 with no residuals.  The examiner stated 
that fatigue was not associated with the veteran's hepatitis.  

In VA outpatient records dated from 1996 to 1997, the veteran 
complained of chronic and severe migraine headaches and daily 
fatigue.  Noted in a February 1996 record are complex pain 
problems associated with migraine headaches and other 
disabilities.  

During an August 1997 hearing, the veteran testified that her 
migraine headaches were unpredictable.  She related that when 
she took medication, it helped, but it also caused nausea, 
and that sometimes her headaches lasted up to five days and 
her condition was worsening.  She stated that her mind got 
foggy, her vision disturbed, and she was unable to think and 
that on good days, she was able to do light housekeeping; but 
that when she had the headaches, she was unable to do 
anything.  She reported that the last time she worked was in 
1993 as a registered nurse in intensive care and that after 
she got sick in 1990, she missed so many days of work, she 
risked losing her job, and had to take a leave of absence.  
She felt that she was letting down her coworkers and creating 
havoc.  

The veteran testified that at times, her headaches were so 
severe, she had trouble concentrating on her duties of the 
job, and that she also had severe nausea and vomiting, 
sensitivity to light, and total body pain that completely 
wiped her out.  Her migraines made it impossible for her to 
work as she had to lie down when she had attacks because she 
was too sick to get up.  When asked about symptoms of 
hepatitis, she stated that she also had nausea and fatigue 
when she was not having migraines; she indicated that she was 
not under any therapy for her hepatitis.

VA outpatient records dated in 1998 to 1999 reveal in 
pertinent part ongoing treatment for severe migraines.  In 
records dated from June to July 1998, the veteran was noted 
to be in severe pain due to her migraine headaches.  She had 
been terminated by her place of work and was attempting to 
regain her job.  Due to her migraines, the examiner noted 
that the veteran was unable to participate fully in treatment 
at that time.  

The Board remanded these matters to the RO in December 1998 
for further development.

The veteran was hospitalized in May 1999 for a D.H.E. 
protocol related to migraine treatment.  Due to needing more 
than five dosages of Imitrex in one week's time, the veteran 
was interned for migraine treatment.  During the three-day 
hospitalization, the veteran's symptoms appeared to have 
improved.  

In September 1999, the veteran was examined, at which time 
the diagnoses were hepatitis in 1990, resolved, no active 
infection, and no residuals from hepatitis.  The examiner 
noted that the claims folder had been reviewed.  The examiner 
also noted that prior liver function tests had been normal, 
including the most recent test.  The veteran complained of 
increasing malaise and fatigue, but denied jaundice.  She 
reported migraines five times per week and was taking 
medication.  On examination, the examiner noted no tenderness 
or organomegaly; the liver was not enlarged, and she was not 
jaundiced.  The veteran was asymptomatic and did not have any 
active liver disease.  There were no residuals from hepatitis 
in 1990 and she did not have symptoms of other liver 
abnormalities.  

In October 1999 VA outpatient records, the examiner noted 
four to five headaches per week, blurred vision, impaired 
hearing, nausea, and vomiting.  The examiner noted that the 
veteran must lie down when the attacks occurred.  The 
examiner rendered an impression to the effect that the 
veteran's migraine headaches were persistent and disabling 
and only partially controlled by the best of current 
pharmacotherapy.  The examiner stated that the veteran was 
unable to work as a nurse at that time. 


II.	Pertinent Law and Regulations

When considering a reduction in rating, 38 C.F.R. § 3.344(a) 
(2000) provides that it is essential that the entire record 
of examinations and the medical-industrial history be 
reviewed to ascertain whether a recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, such as manic 
depression, other psychotic reaction, or epilepsy, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  

Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The provisions of paragraph (a) apply to 
ratings which have continued for five (5) years or more. See 
38 C.F.R. § 3.344(c) (2000).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims held that when the issue 
is whether the RO is justified in reducing a veteran's 
protected rating, the Board is required to establish, by a 
preponderance of evidence and in compliance with 38 C.F.R. 
§ 3.344(a), that a rating reduction is warranted.  Kitchens 
v. Brown, 7 Vet. App. 320 (1995).  Where a veteran's rating 
is reduced without observing applicable laws and regulations, 
such a rating is void ab initio.  Brown, supra.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2000).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Pertinent regulations provide that for healed nonsymptomatic 
hepatitis, a zero percent rating is warranted.  For a 
10 percent rating, there must be demonstrable liver damage 
with mild gastrointestinal disturbance.  For a 30 percent 
rating, minimal liver damage is required with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  For a 60 percent 
rating, the regulations require moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2000).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

III.	Analysis

This veteran maintains that she is entitled to an evaluation 
greater than 10 percent for hepatitis and that the reduction 
from a 10 percent evaluation to a noncompensable rating for 
chronic hepatitis with fatigue was not proper.  Moreover, the 
veteran alleges entitlement to individual unemployability 
based on her service-connected disabilities that render her 
unable to obtain and maintain gainful employment.  These 
matters are analyzed separately below.  

Restoration of prior 10 percent evaluation

At the outset, the Board notes the provisions of paragraph 
§ 3.344(a) apply in this case, given that the applicable 
rating has been in existence for more than five (5).  See 38 
C.F.R. § 3.344(c).  The Board finds that restoration to the 
10 percent rating for chronic hepatitis with fatigue is not 
warranted in this case.  Essentially, the Board has 
established by a preponderance of evidence that a rating 
reduction was warranted.  38 C.F.R. § 3.344(a); Kitchens v. 
Brown, 7 Vet. App. 320.  

Upon a review of the record, the Board notes that service 
connection was initially granted based on the 1990 episode of 
hepatitis that required hospitalization.  At that time, liver 
enzymes and liver function tests were elevated.  Nonetheless, 
over the years, liver function tests have been normal and 
essentially, all symptoms have resolved.  During the most 
recent VA examination in 1999, the liver was not enlarged, 
there was no jaundice, and overall, there were no residuals 
from the veteran's 1990 bout with hepatitis.  Liver function 
tests were consistently negative and there was no evidence 
otherwise of liver abnormality.  Additionally, the examiner 
did not attribute the veteran's fatigue to any liver 
disorder.  

In view of the above, and pursuant to the relevant rating 
criteria under Diagnostic Code 7345, a zero percent 
evaluation from November 1, 2000 for hepatitis with fatigue 
is appropriate in this case.  Overall, there are no clinical 
data to support active infection and no residuals from the 
veteran's prior episode of hepatitis in 1990.  Since there 
was no demonstrable liver damage with mild gastrointestinal 
disturbance, the reduction from a 10 percent rating to a zero 
percent rating was proper.  In sum, the veteran's prior 
hepatitis is not currently disabling to the extent required 
for a compensable rating.  

Increased rating

For the period from March 3, 1994 to November 1, 2000, the 
veteran alleges that she is entitled to an evaluation greater 
than 10 percent for residuals of hepatitis with fatigue.  A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  Such is the case herein.

Nonetheless, the Board has determined that there are no 
clinical data of record overall to substantiate an evaluation 
in excess of 10 percent for the stated period of time.  As 
noted herein, medical evidence in the form of VA 
examinations, outpatient records, and private records support 
that since her earlier bout with hepatitis in 1990, the 
veteran has remained essentially asymptomatic.  In general, 
the clinical data of record relate to treatment of 
disabilities other than hepatitis.  While those records tend 
to report the veteran's history of hepatitis in 1990 while in 
service, the diagnoses consistently reveal no residuals from 
the 1990 episode.  Even during the inservice episode of 
hepatitis, there was no liver damage reported.  Ensuing 
treatment records reveal no evidence of hepatitis A or 
hepatitis B, no splenomegaly, no tenderness to palpation, 
hepatomegaly, jaundice, and no residuals otherwise.  Thus, in 
this respect, the veteran is not entitled to a rating greater 
than 10 percent for her chronic hepatitis with fatigue for 
the relevant period of time.  

While the veteran is entitled to the benefit of doubt where 
the evidence is in relative equipoise, the Board concludes 
that there is not an approximate balance under these facts 
between the positive and negative evidence as to the merits 
of the veteran's claim; thus, on this premise, the veteran is 
not entitled to an evaluation in excess of 10 percent for 
chronic hepatitis with fatigue for the period extending from 
March 3, 1994, to November 1, 2000.  38  U.S.C.A., §§ 1155, 
5107 (West 1991).  Essentially, the veteran's disability 
picture more nearly approximates the rating criteria 
established for a 10 percent rating for that period of time 
and no more than 10 percent is appropriate under these 
particular factual circumstances.  There is no competent 
evidence of record to substantiate minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of a lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  See supra 
38 C.F.R. § 4.114, Diagnostic Code 7345.  Thus, upon a review 
of the record in its entirety, see supra Fenderson at 119, 
the veteran's claim for an increased rating is necessarily 
denied.  

Individual Unemployability

As noted above, a veteran is entitled to a total rating for 
compensation based on a finding of individual unemployability 
where certain schedular criteria are met.  See supra 
38 C.F.R. § 3.340.  Moreover, the regulations also provide 
that total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
Board has determined that such is the case herein.  Whereas 
the total evaluation of the veteran's service-connected 
disabilities combined currently equal 50 percent, thus, not 
rising to the required schedular rating, the veteran's 
disability picture overall supports that she is unable to 
sustain and maintain meaningful employment.  In this regard, 
therefore, the Board concludes that she is entitled to a 
total rating based on individual unemployability due to her 
service-connected migraine headache disability.  

In the present case, a review of the record discloses that 
the veteran suffers from significant, and rather numerous, 
nonservice-connected disabilities.  Indeed, clinical records 
associated with the veteran's claims file are replete with 
treatment for other and various nonservice-connected 
disabilities, the total of which are evaluated at 60 percent 
combined.  However, the evidence most compelling in the 
Board's determination that this veteran is entitled to a 
total rating based on individual unemployability associated 
with her service-connected migraine headaches appears in the 
October 1999 VA outpatient records.  

In essence, the examiner reported the consistent occurrence 
of blinding headaches that produced such symptoms as impaired 
hearing, nausea, and vomiting.  The examiner further noted 
that such attacks required the veteran to lie down.  
Moreover, the examiner opined that the veteran's migraine 
headaches were not only disabling, but that they were only 
partially controlled by the use of current pharmacotherapy.  
The examiner stated that the veteran was unable to work as a 
nurse at that time.  Thus, in this regard, the Board believes 
that the veteran is entitled to a total rating based on 
individual unemployability related to her service-connected 
migraine headaches.  

Furthermore, the Board wishes to point out that beginning as 
early as 1995, VA examiners and private physicians have 
reported on a fairly consistent basis the veteran's inability 
to function in her job as a registered nurse.  Primarily, the 
veteran's inability to work has been attributed to her 
chronic and often severe migraine headaches, which more often 
than not have rendered her incapable of doing even the daily 
household type of chores.  For example, during VA examination 
in November 1996, the examiner noted symptomatology 
associated with the veteran's headaches, such as photophobia 
and total body pain, which were known to last for as much as 
an entire day.  The examiner also noted that the veteran had 
been unable to work for more than two years due to her daily 
migraine headaches in addition to pain associated with non 
service-connected disabilities.  However, the examiner noted 
the predominant disability affecting the veteran's ability to 
function overall appeared to be the headaches.  During 
attacks, the veteran herself reported that she was unable to 
carry out any normal activities of daily living.  

Thus, the Board concludes that, based primarily on the 
veteran's service-connected chronic and severe migraine 
headaches, she is precluded from participation in all forms 
of substantially gainful employment.  While the examiners 
have tended to report the veteran's inability to function in 
her trade as a registered nurse, the sort of impairment 
associated with the veteran's service-connected migraine 
headaches would preclude her from conducting any sort of 
meaningful job.  She has reported an inability to focus, 
think, stand up for prolonged periods, and overall do any 
sort of daily function when having migraine attacks.  Thus, 
the evidence taken as a whole supports that the veteran's 
service-connected migraine headaches preclude her from 
sustaining gainful employment, and as a result, she is 
entitled to a total rating based on individual 
unemployability due to her service-connected disability.  See 
supra 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  


ORDER

Entitlement to a restoration of a 10 percent rating from 
November 1, 2000, for chronic hepatitis with fatigue is 
denied.  

Entitlement to an evaluation in excess of 10 percent from 
March 3, 1994, to November 1, 2000, for chronic hepatitis 
with fatigue is denied.  

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is granted.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

